Exhibit 10.1
AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”), is dated as of
the 11th day of August, 2011, between Zynex, Inc., 9990 Park Meadows Drive, Lone
Tree, CO 80124 (the “Employer”) and Thomas Sandgaard, 1175 Castle Pointe Drive,
Castle Rock, CO 80104 (the “Executive”).
RECITALS
A. The Employer is a provider of non-invasive pain relief through the creation,
distribution, and marketing of pain relief products; EMG, EEG, sleep pattern,
auditory and nerve conductivity neurological diagnosis devices; and non-invasive
cardiac monitoring devices (the “Business”).
B. The Executive has been employed by the Employer pursuant to an Employment
Agreement dated February 1, 2004, as amended (the “Original Employment
Agreement”). The Executive and the Employer by this Agreement hereby amend and
restate the Original Employment Agreement and herein agree that the Original
Employment Agreement is now terminated and replaced by this Agreement.
C. The Employer desires to employ the Executive under the terms and conditions
below set forth. The Executive desires to be so employed upon the terms and
conditions below set forth.
D. The Executive acknowledges that his receipt of benefits under this Agreement,
depends on, among other things, the Executive’s willingness to agree to and
abide by the Confidentiality and Covenants Not to Compete or Solicit provisions
in Sections 8 and 9 below.
AGREEMENT
NOW, THEREFORE, in consideration of the terms and the mutual undertakings
contained herein, it is agreed as follows:
1. Term.
(a) Subject to the terms of this Agreement, this Agreement shall commence on
August 11, 2011 and shall terminate on the earlier of December 31, 2014, the
Executive’s death or legally-determined disability, or the termination of this
Agreement in accord with the provisions contained in Section 6 below (the
“Termination Date”).
(b) Subject to the terms of this Agreement, this Agreement may be extended for
additional one-year terms after the Termination Date on the same terms and
conditions as herein set forth (the “Extended Period”), if one party provides at
least thirty (30) days’ written notice to the other party prior to the
Termination Date or end of the then-current Extended Period (the “Extension
Notification Date”) and the other party, within ten (10) days’ of receipt of
such notice, responds with a written acceptance agreeing to the Extended Period.
Except when the contrary is indicated, the phrase “the Term of this Agreement”
shall henceforth be deemed to include any Extended Period agreed to by the
parties in accord with the terms of this Section 1(b).

 

 



--------------------------------------------------------------------------------



 



2. Title. The Employer agrees to employ the Executive as Zynex, Inc.’s Chief
Executive Officer and President and the Executive accepts such employment.
3. Duties.
(a) The Executive shall render all services of the nature of the services that a
Chief Executive Officer would render to a company in the medical device area.
(b) During the Term of this Agreement, the Executive shall devote his full time,
energy, skill and best efforts to promote the Employer’s Business and affairs
and to perform his duties hereunder.
(c) The Executive shall report directly to the Board of Directors (“Board”) of
the Employer.
4. Compensation.
(a) Commencing on August 11, 2011, and continuing during the Term of this
Agreement, the Employer shall pay to the Executive for the loyal and consistent
services provided to it hereunder a salary of $385,000 per year. The Executive’s
compensation shall be reviewed by the Board at least annually for any
appropriate adjustments at the end of each calendar year; however, the
Executive’s salary may not be reduced during the Term without the Executive’s
written permission.
(b) The Executive shall also receive, after the end of each quarter during the
Term of this Agreement, bonus compensation, if any, based on the Employer’s
performance or other criteria established by the Board at least annually.
(c) The Employer will reimburse the Executive for all reasonable and necessary
out-of-pocket business, travel, and entertainment expenses incurred by the
Executive in the performance of the Executive’s duties and responsibilities to
the Employer during the Executive’s employment under this Agreement. Such
reimbursement shall be subject to the Employer’s normal policies and procedures
for expense verification, documentation, and reimbursement.
5. Insurance and Benefits. During the Term of this Agreement, the Executive
shall be entitled to participate in all employee benefit plans and insurance
programs which shall be provided from time to time by the Employer to its
employees (collectively, “Employee Benefit Plans”) in accordance with the terms
and conditions of such Employee Benefit Plans. During the Term of this
Agreement, the Executive will be provided with a company car with all costs and
reasonable expenses related to such company car to be paid by the Employer.

 

-2-



--------------------------------------------------------------------------------



 



6. Termination.
(a) This Agreement may be terminated by either party upon ninety (30) days’
advance written notice of termination from one party to the other. This
Agreement may also be terminated by the Employer for Cause immediately upon
written notice to the Executive. The term “Cause”, as used herein, shall mean
the loss of any license necessary for the Executive to perform his duties
hereunder, or any willful misconduct, malfeasance, gross negligence or other
like conduct adversely affecting the best interests of the Employer, including,
without limitation, (i) the failure or neglect by the Executive to perform his
duties hereunder, (ii) the violation or attempted violation of any provision
hereof, (iii) the commission of any felony or dishonest act, including, without
limitation, any fraud against the Employer, any of the affiliates, clients or
customers of the Employer.
(b) If the Executive’s employment with the Employer is terminated by the
Employer without Cause and the Termination Date is prior to the expiration of
the Term, then the Employer will, subject to the conditions in Section 6(e), pay
to Executive as severance pay an amount equal to his then current monthly base
salary for a period of one (1) year commencing in accordance with
Section 6(c).In addition, the Executive will be paid a pro rata share of any
quarterly bonus (Section 4(b)) he would have earned for the quarter in which he
is terminated. Notwithstanding anything herein to the contrary, in no event will
the severance pay available to the Executive under this Section 6(a) exceed the
amount payable under Treas. Reg. Section 1.409A-1(b)(9)(iii).
(c) Severance pay pursuant to Section 6(b) will be paid to the Executive in
equal installments in accordance with the Employer’s regular payroll schedule,
less all legally required and authorized deductions and withholdings, commencing
on the first normal payroll date of the Employer following the expiration of the
applicable rescission periods provided by law applicable to the release
specified in Section 6(e) below and continuing for the applicable period
thereafter; provided, however, that if the Termination Date occurs before
December 31 of any year, any severance amounts that remain payable under
Section 6(b) after the last normal payroll date before March 15 of the following
year shall be payable in a lump sum on March 15 of that following year, less all
legally required and authorized deductions and withholdings, and that if such
rescission periods have not then expired, the severance pay pursuant to Section
6(b) will be forfeited and not paid to the Executive. Notwithstanding the
foregoing, the Employer’s obligations to make severance payments pursuant to
this Section 6 shall cease effective upon the date that the Executive accepts
employment with another employer. The Executive shall notify the Employer
promptly upon his acceptance of such employment.
(d) If the Executive’s employment with the Employer is terminated for any reason
after the Term, then the Employer will pay to Executive, his beneficiary or his
estate, as the case may be, only Executive’s then-owed base salary through the
Termination Date; payment for any accrued but unused vacation time;
reimbursement of reasonable, approved business expenses; and any vested rights
the Executive may have under any equity plans or agreements (including stock
option and restricted stock agreements equity plans) to the extent provided for
in accordance with the terms thereof.
(e) Notwithstanding the foregoing provisions of this Section 6, the Employer
will not be obligated to make any payments under Section 6(a) hereof unless
(i) the Executive, if reasonably requested by the Board and for no additional
consideration, completes such transitional duties as the Board may assign;
(ii) the Executive signs a release of claims in favor of the Employer and its
affiliates (substantially in a form to be prescribed by the Board) on or before
expiration of the applicable consideration period specified therein, if any, and
of the deadline specified in Section 6(c), and all applicable consideration and
rescission periods provided by law have expired; and (iii) the Executive is in
strict compliance with the terms of this Agreement and any other agreements with
the Employer that survive the termination of the Executive’s employment.

 

-3-



--------------------------------------------------------------------------------



 



7. Return of Documents. On termination of this Agreement, or at any time upon
the request of the Board, the Executive shall return to the Employer all
documents, including all copies thereof, and all other property relating to the
business or affairs of the Employer, including, without limitation, customer
lists, agents or representatives lists, commission schedules and information
manuals, letters, materials, reports, lists and records (all such documents and
other property being hereinafter referred to collectively as the “Materials”),
in his possession or control, no matter from whom or in what manner he may have
acquired such property. The Executive acknowledges and agrees that all of the
Materials are property of the Employer and releases all claims of right of
ownership thereto.
8. Confidentiality. Except as authorized in writing by the Board or as necessary
in carrying out Executive’s responsibilities for the Employer, Executive will
not at any time divulge, furnish, or make accessible to anyone or use in any
way, any confidential, proprietary, or secret knowledge or information of the
Employer that Executive has acquired or will acquire about the Employer, whether
developed by himself or by others, concerning (i) any trade secrets, (ii) any
confidential, proprietary, or secret designs, inventions, discoveries, programs,
processes, formulae, plans, devices, or material (whether or not patented or
patentable) directly or indirectly useful in any aspect of the business of the
Employer, (iii) any customer or supplier lists, (iv) any confidential,
proprietary, or secret development or research work, (v) any strategic or other
business, marketing, or sales plans, systems or techniques, (vi) any financial
data or plans, or (vii) any other confidential or proprietary information or
secret aspects of the business of the Employer. Executive acknowledges that the
above-described knowledge and information constitute a unique and valuable asset
of the Employer and represent a substantial investment of time and expense by
the Employer, and that any disclosure or other use of such knowledge or
information other than for the sole benefit of the Employer would be wrongful
and would cause irreparable harm to the Employer. Executive will refrain from
intentionally committing any acts that would materially reduce, and shall take
reasonable steps to protect, the value of such knowledge or information to the
Company. The foregoing obligations of confidentiality shall not apply to any
knowledge or information that (i) is now or subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach by
Executive of this Agreement, (ii) is independently made available to Executive
in good faith by a third party who has not violated a confidential relationship
with the Employer, or (iii) is required to be disclosed by law or legal process.
Executive understands and agrees that Executive’s obligations under this
Agreement to maintain the confidentiality of the Employer’s confidential
information are in addition to any obligations of Executive under applicable
statutory or common law and any prior agreements regarding this subject matter
between Executive and the Company.
9. Covenants Not to Compete or Solicit.
(a) The Executive agrees that during the Term of this Agreement and for one
(1) year thereafter, he will not, directly or indirectly (whether as sole
proprietor, partner, stockholder, director, officer, employee or in any other
capacity as principal or agent) compete with, or participate in any business
that competes with, the Employer’s Business, as then conducted, anywhere in the
world; provided that the Executive may invest in (i) the securities of any
business or enterprise (but without otherwise participating in the activities of
such business or enterprise) which are listed on a national or regional
securities exchange or traded in the over-the-counter market, and (ii) equity
interests of the Employer.

 

-4-



--------------------------------------------------------------------------------



 



(b) The Executive undertakes that during the Term of this Agreement and for one
(1) year thereafter he will not, directly or indirectly (whether as a sole
proprietor, partner, stockholder, director, officer, employee or in any other
capacity as principal or agent), do any of the following: (i) hire, or attempt
to hire for employment, any person who is an employee of the Employer on the
date of such termination of employment, or attempt to influence any such person
to terminate his or her employment by the Employer; or (ii) in any other manner
interfere with, disrupt or attempt to disrupt the relationship, contractual or
otherwise, between the Employer and any of its employees, or disparage the
business or reputation of the Employer to any such person.
(c) The Executive undertakes that during the Term of this Agreement and for one
(1) year thereafter he will not, directly or indirectly (whether as a sole
proprietor, partner, stockholder, director, officer, employee or in any other
capacity as principal or agent), do any of the following: (i) solicit, service
or accept any actual or prospective accounts, clients or customers of the
Employer during the period of the Executive’s employment by the Employer;
(ii) influence or attempt to influence any of the accounts, customers or clients
referred to in Subsection 9(c)(i) to transfer their business or patronage from
the Employer to any other person or company engaged in a similar business;
(iii) directly assist any person or company soliciting, servicing or accepting
any of the accounts, customers or clients referred to in Subsection 9(c)(i); or
(iv) in any other manner directly interfere with, disrupt or attempt to disrupt
the relationship, contractual or otherwise, between the Employer and any of its
accounts, customers or clients referred to in Subsection 9(d)(i), or any other
person, or disparage the business or reputation of the Employer to any such
person.
(d) Executive will not make any statement or remark to any person or entity that
defames or disparages the reputation, character, image, products, or services of
Employer, or the reputation or character of Employer’s employees, officers or
directors. Employer, its employees, officers and directors will not make any
statement or remark to any person or entity that defames or disparages the
reputation, character, image, products, or services of Executive.
10. Enforcement of Covenants.
The parties acknowledge and agree that the covenants contained in Sections 8 and
9 are essential elements of this Agreement that are required for the protection
of the Employer’s confidential, proprietary and trade secret information, its
relationships with its clients and customers and its goodwill, and that, but for
the agreements of the Executive to comply with such covenants, the Employer
would not have entered into this Agreement. The parties further acknowledge and
agree that a breach by the Executive of the covenants contained in Sections 8
and 9 may result in irreparable injury to the Employer for which there is no
adequate remedy at law and that the Employer shall be entitled to seek
enforcement of the same by means of a temporary restraining order and/or a
preliminary or permanent injunction issued by any court having jurisdiction
thereof. In the event that the Executive breaches any of the covenants

 

-5-



--------------------------------------------------------------------------------



 



contained in Sections 8 and 9, the Employer shall be entitled to an accounting
and repayment of all profits, commissions and benefits the Executive receives in
connection with such breach. The Executive agrees to indemnify and hold harmless
the Employer against all of its costs and expenses (including, without
limitation, reasonable attorneys’ fees and expenses) incurred in connection with
the enforcement of the covenants contained in Sections 8 and 9, except, with
respect to the enforcement of any such covenant by the Employer, to the extent
that the Employer is the prevailing party in any action or proceeding commenced
by the Employer in connection therewith. The covenants contained in Sections 8
and 9 shall survive the termination of this Agreement. The remedies provided in
this Section 10 shall be in addition to, and not in lieu of, any other remedies
and relief including damages to which the Employer may be entitled.
11. Employer’s Inventions. The Executive hereby sells, transfers and assigns to
the Employer or to any person, or entity designated by the Employer, all of the
entire right, title and interest of the Executive in and to all inventions,
ideas, disclosures and improvements, whether patented or unpatented, and
copyrightable material, made or conceived by the Executive, solely or jointly,
or in whole or in part, during or before the term hereof which (i) relate to
methods, apparatus, designs, products, processes or devices sold, leased, used
or under construction or development by the Employer or any subsidiary or
(ii) otherwise relate to or pertain to the business, functions or operations of
the Employer or any subsidiary. The Executive shall communicate promptly and
disclose to the Employer, in such form as the Employer requests, all
information, details and data pertaining to the aforementioned inventions,
ideas, disclosures and improvements; and, whether during the term hereof or
thereafter, the Executive shall execute and deliver to the Employer such formal
transfers and assignments and such other papers and documents as may be required
of the Executive to permit the Employer or any person or entity designated by
the Employer to file and prosecute the patent applications and, as to
copyrightable material, to obtain copyright thereon. Any invention by the
Executive within one (1) year following the termination of this Agreement shall
be deemed to fall within the provisions of this Section 11 unless proved by the
Executive to have been first conceived and made following such termination.
12. Blue-Pencil. If a court of competent jurisdiction shall at any time deem the
terms of any of the covenants and undertakings of the Executive under Sections 8
and 9 herein too broad, the court shall modify the offending provisions to make
such provisions enforceable to the maximum extent permitted by law and the other
provisions of those Sections 8 and 9 shall nevertheless stand. The court in each
case shall reduce the period of restriction to a permissible duration and shall
modify any other provision deemed overly broad so that it is enforceable to the
maximum extent permitted by law.
13. Notices. Unless otherwise specifically provided herein, all notices,
requests, demands and other communications hereunder shall be in writing and
shall be deemed to have been duly given if delivered by hand or mailed,
certified or registered mail, return receipt requested, with postage prepaid at
the following addresses, and/or to such other addresses and/or persons which
either party may designate by like notice:

  (a)   If to the Executive, to:         Thomas Sandgaard
1175 Castle Pointe Drive
Castle Rock, CO 80104

 

-6-



--------------------------------------------------------------------------------



 



  (b)   If to the Employer, to:         Attn: Board of Directors
Zynex, Inc.
9990 Park Meadows Drive
Lone Tree, CO 80124         With a copy to:         Jason Day, Esq.
Perkins Coie, LLP
1900 16th Street, Suite 1400
Denver, CO 80202

14. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the internal laws of the State of Colorado without regard to
conflict of law provisions. Any disputes with respect to the interpretation of
this Agreement or the rights and obligations of the parties hereto shall be
exclusively brought in any federal or state court of competent jurisdiction
located in the State of Colorado. Each of the parties waives any right to object
to the jurisdiction or venue of such courts or to claim that such courts are an
inconvenient forum.
15. Additional Provisions.
(a) The Executive may not assign or delegate the performance of any of his
rights and/or obligations under this Agreement. The Employer may assign its
rights and/or obligations under this Agreement.
(b) This Agreement constitutes the entire agreement, representation and
understanding of the parties hereto with respect to the subject matter hereof,
and no amendment or modification hereof shall be valid or binding unless made in
writing and signed by the parties hereto.
(c) All agreements between the parties related to the Executive’s employment by
the Employer, whether oral or written and including but not limited to the
Original Employment Agreement, are terminated and of no further force or effect.
(d) No waiver of any provision of this Agreement shall be valid unless the same
is in writing and signed by the party against whom it is sought to be enforced.
No waiver of any default or breach of this Agreement shall be deemed a
continuing waiver or a waiver of any other breach or default.
(e) Executive acknowledges that prior to the execution of this Agreement he had
full opportunity to consult with his independent attorneys and advisors as he
deemed appropriate and he fully understands the nature and scope of his rights
and obligations hereunder.

 

-7-



--------------------------------------------------------------------------------



 



(f) The Employer may withhold from any amounts payable under this Agreement such
federal, state and local income and employment taxes as the Employer shall
determine are required to be withheld pursuant to any applicable law or
regulation.
(g) The parties intend that this Agreement and the payments and other benefits
provided hereunder be exempt from the requirements of Section 409A of the
Internal Revenue Code (“Section 409A”) to the maximum extent possible, whether
pursuant to the short-term deferral exception described in Treasury
Regulation Section 1.409A-1(b)(4), the involuntary separation pay plan exception
described in Treasury Regulation Section 1.409A-1(b)(9)(iii), or otherwise. To
the extent Section 409A is applicable to this Agreement, the parties intend that
this Agreement comply with the deferral, payout and other limitations and
restrictions imposed under Section 409A. If either party believes, at any time,
that any payments and other benefits under this is not so exempt or does not so
comply, such party will promptly advise the other party and they each will
negotiate reasonably to amend the terms of this Agreement such that it is exempt
or complies with the most limited possible economic effect on the parties or to
mitigate any additional tax or interest (or both) that may apply under
Section 409A if exemption or compliance is not practicable. With respect to any
payments and benefits under this Agreement to which Section 409A applies, all
references in this Agreement to the termination of the Executive’s employment
are intended to mean the Executive’s “separation from service,” within the
meaning of Section 409A(a)(2)(A)(i). Notwithstanding the foregoing, no provision
of this Agreement shall be interpreted or construed to transfer any liability
for failure to comply with Section 409A from the Executive or any other
individual to the Employer or any of its affiliates.
(h) If any provision of this Agreement is invalid or unenforceable in any
jurisdiction such provision shall, as to such jurisdiction, be ineffective to
the extent of such invalidity or unenforceability, but the foregoing shall not
render invalid or unenforceable in such jurisdiction the remainder of this
Agreement or the remainder of such provision or affect the validity or
unenforceability of any provision of this Agreement in any other jurisdiction.

 

-8-



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement or caused this
Agreement to be executed on the date first above written.

            ZYNEX MEDICAL, INC.
      /s/ Anthony Scalese       By: Anthony Scalese      Its: Chief Financial
Officer        THOMAS SANDGAARD
      /s/ Thomas Sandgaard       Thomas Sandgaard           

 

-9-